MEMORANDUM **
Manjinder Singh, a native and citizen of India, petitions for review of a summary order of the Board of Immigration Appeals upholding an Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”).
We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for substantial evidence, de Leon-Barrios v. INS, 116 F.3d 391, 393 (9th Cir.1997), we deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility finding because the discrepancies regarding the identity of the Communist Party candidate against whom Singh campaigned and who was responsible for Singh’s arrest and beating were not minor and go to the heart of his asylum claim. See id. at 393-94.
Because Singh cannot meet the lower standard of eligibility for asylum, he has failed to show that he is entitled to withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Because Singh’s CAT claim is based on the same testimony that was found not credible, and he points to no other evidence that the IJ should have considered in making the CAT determination, his CAT claim also fails. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.